Citation Nr: 0936048	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne, to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970 
and from May 1971 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.
 
In December 2008, the Board remanded  to the RO for further 
evidentiary development.  After accomplishing the requested 
actions to the extent possible, the RO continued the denial 
of the claim (as reflected in the July 2009 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the 
medical evidence of record shows that the Veteran is 
currently diagnosed with actinic keratosis, seborrheic 
keratoses and acrochordons; however, these skin disorders are 
not diseases associated with exposure to certain herbicide 
agents as enumerated under 38 C.F.R. § 3.309(e).

2.  The Veteran's currently diagnosed skin disorders are not 
etiologically related to military service to include Agent 
Orange exposure.




CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a June 2003 VCAA letter and a March 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The June 2003 VCAA letter 
informed the Veteran of what evidence was required to 
substantiate his service connection claim for chloracne.  
This letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  

The March 2006 letter notified the Veteran of how VA 
determined the disability rating and effective date should 
his claim be granted.  However, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision.  
The Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in July 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records and two VA examinations.  

The April 2009 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and a physical examination 
of the Veteran.  Following the above, the examiner provided a 
diagnosis and an opinion as to the likelihood of the 
Veteran's skin disorders being related to military service.  
The examiner provided a clear rationale for her opinion.   
Accordingly, the Board concludes that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further available evidence not already 
of record.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claim for Service Connection 

The Veteran filed a claim for chloracne in April 2003.  He 
contends that his skin disorder is related to military 
service.  The RO denied the claim in January 2004.  The 
Veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents 
the Veteran must show the following: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specific time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed at 
38 C.F.R. § 3.309(e), however, must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

A review of the Veteran's service personnel records show that 
the Veteran served in the Republic of Vietnam from January 
1969 to August 1969.  This is sufficient evidence of service 
in the Republic of Vietnam during the applicable presumptive 
period, therefore exposure to an herbicide agent is conceded.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The Board observes that a VA examiner in August 2003 
diagnosed the Veteran with chloracne.  However, a VA 
treatment record dated in March 2003 documents a diagnosis of 
actinic keratosis.  In April 2009, a VA examiner from the 
dermatology clinic provided a diagnosis of seborrheic 
keratosis and acrochordons.  She also determined that the 
Veteran does not have chloracne. 

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
Veteran has chloracne.  Therefore, the Board must weigh the 
probative value of these opinions.  The probative value of a 
medical opinion is based on the physician's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and the medical conclusion that he or she 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  In this case, 
the Board finds that the diagnosis made by the April 2009 VA 
examiner is more persuasive and probative as the examiner is 
a resident in a dermatology clinic and specializes in skin 
diseases; whereas the August 2003 VA examiner is an internist 
that provided a general VA examination.  Based on the 
foregoing, the preponderance of the evidence shows that the 
Veteran does not have a current diagnosis of chloracne or 
other acneform disease consistent with chloracne.  

However, the Veteran does have a current diagnosis of actinic 
keratosis, seborrheic keratoses and acrochordons.  These skin 
conditions have not been recognized as diseases that are 
associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e).  For this reason, the presumption of service 
connection does not apply.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board 
must not only determine whether the Veteran has a disability 
which is recognized by VA as being etiologically related to 
exposure to herbicides, but must also determine whether his 
disability is otherwise the result of active service.  Thus, 
the fact that the Veteran may not meet the requirements of a 
presumptive regulation does not preclude him from 
establishing, in the alternative, service connection by way 
of proof of actual direct causation.

The medical evidence of record does not show any complaints 
or treatment for the symptoms of the Veteran's current skin 
disorder during military service.  The Veteran's separation 
examinations dated in April 1970 and March 1975 document that 
the Veteran's skin was normal.  The first medical evidence of 
a diagnosis of a skin disorder is in 2003, approximately 28 
years after military service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  

The Veteran contends that he has had a skin disorder since 
military service.  The Board notes that a lay person is 
competent to testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  The Veteran's statements 
describing the symptoms of his skin disorder to include the 
onset and frequency of skin bumps or lesions is within the 
knowledge and experience of a lay person. 
 
Although the Veteran is competent to provide evidence about 
these symptoms, it does not mean that such evidence is 
credible.  It is the responsibility of the Board to weigh the 
evidence, both medical and lay evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998). Evidence that is internally 
inconsistent or inconsistent with other evidence of the 
record lacks credibility.  Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996). 

In this case, the Veteran's lay evidence regarding the onset 
of his skin disorders provided to the VA examiners were 
inconsistent with his testimony at the August 2008 Travel 
Board hearing.  The Board observes that at the August 2003 VA 
examination the Veteran noted that his skin condition has 
existed for over 30 years and at the April 2009 VA 
examination he reported that he had the lesions for a long 
time and had bumps under his arms for over 30 years.  
However, during the August 2008 Travel Board hearing, the 
Veteran testified that although, he had a foot problem 
consisting of swelling and pain in service, he never realized 
that he had a skin condition until recently.  See August 2008 
Travel Board hearing transcript at 4.  He also testified that 
right after military service he did not really notice any 
skin problems.  Furthermore, as noted above, there is no 
contemporaneous medical evidence that indicates that the 
Veteran had actinic keratosis, seborrheic keratoses or 
acrochordons in military service or a continuity of 
symptomatology since service.  Accordingly, the Board finds 
that the Veteran's statements regarding the onset of a skin 
disorder in service and the continuity of symptoms since 
military service are not credible.   

The preponderance of the evidence shows that the Veteran's 
seborrheic keratoses and acrochordons are not etiologically 
related to active military service.  The April 2009 VA 
examiner provided the opinion that the Veteran's skin 
conditions are not as likely as not due to service.  She 
noted that seborrheic keratotis and acrochordons are benign 
skin lesions seen commonly in both the civilian and non-
civilian populations.  She concluded that these lesions are 
less likely as not (less than 50/50 probability) caused by or 
a result of military service.  The Board finds this opinion 
persuasive as the examiner is a specialist in skin diseases, 
reviewed the claims file, evaluated the Veteran and provided 
a clear rationale for her opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran contends that his skin disorder is related to his 
military service.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an event or injury in-service has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current skin disorders and his military 
service.  Thus, there is no competent medical opinion of 
record that indicates that the Veteran's current skin 
disability is etiologically related to military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim of entitlement to service connection for 
a skin disorder to include as due to Agent Orange exposure is 
not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a skin disorder, 
claimed as chloracne, to include as due to Agent Orange 
exposure is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


